DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Drawings
4.	The drawings received on 02/18/2021 are acceptable for examination purposes.

Oath Declaration
5. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 02/18/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Specification
7.	The specification is objected to because:
 In paragraph [0001], this application is a continuation of U.S. patent application Ser. No. 16/419,717, but does not provide the current status of the application No. 16/419,717, which is now U.S. Patent No. 10,965,324.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites "a sum of a size of the first data and a size of the first parity being the first size--- a sum of the size of the second data and the size of the second parity being the first size." How both the sum of a size of the first and second data, and a size of the first and second parity being the first size? This feature is an ambiguous and renders these claims unclear. Please clarify.
In regards to claims11, the claim recites similar limitation of claim 1. Therefore is rejected for the same reason of claim 1.
Dependent claims 2-10 and 12-20 depend from the base claims 1 and 11 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 4-8, and 10 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-15, and 2 respectively of U.S Patent Application No. 10,965,324 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-8, and 10 of the present application are substantially equivalent to claims 1, 11-15, and 2 of the reference application.
Instant Application No. 17/178,604
Patent Application No. 10,965,324

Claim 1:
A memory system comprising: a nonvolatile memory that includes a plurality of memory areas including a first memory area and a second memory area, a size of each of the plurality of memory areas being a first size; 
and a controller configured to write data and parity into the nonvolatile memory in either a first mode or a second mode into each of the plurality of memory areas, the parity being for correcting an error in the data, wherein the controller is configured to: in a case where a level of wear of the first memory area is lower than a first threshold, write first data and first parity into the first memory area in the first mode, a sum of a size of the first data and a size of the first parity being the first size;
 and in a case where a level of wear of the second memory area is higher than the first threshold, write second data and second parity into the second memory area in the second mode, a size of the second data being smaller than the size of the first data, a size of the second parity being larger than the size of the first parity, a sum of the size of the second data and the size of the second parity being the first size, wherein an error correction capability for the second data using the second parity is higher than an error correction capability for the first data using the first parity.
Claim 1:
A memory system comprising: a nonvolatile memory that includes a plurality of memory areas including a first memory area and a second memory area; 

and a controller configured to write data into the nonvolatile memory in a first mode and a second mode, wherein: in a case where a level of wear of the first memory area is lower than a first threshold, the controller is configured to write data into the first memory area in the first mode in which the controller encodes a first size of data to generate a parity whose size is a second size and writes the first size of data and the generated parity into the first memory area; 

and in a case where a level of wear of the second memory area is higher than the first threshold, the controller is configured to write data into the second memory area in the second mode in which the controller encodes a third size of data to generate a parity whose size is the second size and writes the third size of data and the generated parity into the second memory area, wherein the third size is smaller than the first size, and an error correction capability for the data written in the second mode is higher than an error correction capability for the data written in the first mode.
Claim 4:
The memory system according to claim 1, wherein the level of wear of the first memory area comprises the number of write-and-erase cycles performed on the first memory area, and the level of wear of the second memory area comprises the number of write-and-erase cycles performed on the second memory area.
Claim 11:
 The memory system according to claim 1, wherein the level of wear of the first memory area comprises the number of write-and-erase cycles performed on the first memory area, and the level of wear of the second memory area comprises the number of write-and-erase cycles performed on the second memory area.
Claim 5:
The memory system according to claim 1, wherein the level of wear of the first memory area comprises a bit error ratio of data read from the first memory area, and the level of wear of the second memory area comprises a bit error ratio of data read from the second memory area.
Claim 12:
 The memory system according to claim 1, wherein the level of wear of the first memory area comprises a bit error ratio of data read from the first memory area, and the level of wear of the second memory area comprises a bit error ratio of data read from the second memory area.
Claim 6:
The memory system according to claim 1, wherein the controller is further configured to write data and parity in the second mode into each of the plurality of memory areas in a case where a total size of parities to be stored is less than a second threshold.
Claim 13:
The memory system according to claim 1, wherein the controller is further configured to write data in the second mode in a case where a total size of parities to be stored in the second memory area is less than a second threshold.
Claim 7:
 The memory system according to claim 6, wherein the second threshold is determined so that a write performance of the memory system satisfies a predetermined performance.
Claim 14:
 The memory system according to claim 13, wherein the second threshold is determined so that a write performance of the memory system satisfies a predetermined performance.
Claim 8:
The memory system according to claim 7, wherein the second threshold is further determined so that a write amplification of the memory system satisfies a third threshold.
Claim 15:
The memory system according to claim 14, wherein the second threshold is further determined so that a write amplification of the memory system satisfies a third threshold.

Claim 10:
The memory system according to claim 1, wherein each of the plurality of memory areas comprises a memory chip.

Claim 2:
The memory system according to claim 1, wherein each of the plurality of memory areas comprises a memory chip.



From the table above, claims 1, 11-15, and 2 of the reference application contains every limitation of claims 1, 4-8, and 10 of the instance application except “a sum of a size of the first and second data and a size of the first and second parity being the first size.” Therefore, at the time of invention, it would have been obvious to a person having ordinary skill in the art, having the teachings of the instant application and the reference application to include a sum of a size of the first and second data and a size of the first and second parity being the first size for the purpose of minimize bit error rate. Thus, claims 1, 4-8, and 10 of the present application is not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function.

10.	Claims 1, 6, and 7 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 respectively of U.S Patent Application No. 10,432,231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, and 7 of the present application are substantially equivalent to claims 1, 6,and 7 of the reference application.

Instant Application No. 17/178,604
Patent Application No. 10,432,231

Claim 1:
A memory system comprising: a nonvolatile memory that includes a plurality of memory areas including a first memory area and a second memory area, a size of each of the plurality of memory areas being a first size;
 and a controller configured to write data and parity into the nonvolatile memory in either a first mode or a second mode into each of the plurality of memory areas, the parity being for correcting an error in the data, 

wherein the controller is configured to: in a case where a level of wear of the first memory area is lower than a first threshold, write first data and first parity into the first memory area in the first mode, a sum of a size of the first data and a size of the first parity being the first size; and in a case where a level of wear of the second memory area is higher than the first threshold, write second data and second parity into the second memory area in the second mode, a size of the second data being smaller than the size of the first data, a size of the second parity being larger than the size of the first parity, a sum of the size of the second data and the size of the second parity being the first size, wherein an error correction capability for the second data using the second parity is higher than an error correction capability for the first data using the first parity.


 

 









Claim 1:
 A memory system comprising: a nonvolatile memory, the nonvolatile memory including a plurality of memory areas, each of the memory areas being a unit for writing of data; 

and a controller circuit configured to write data into the nonvolatile memory in a first method and a second method, the controller circuit including an error correction code encoder configured to encode data to generate a parity,

 wherein, in the first method, the controller circuit is configured to: acquire N pieces of first user data, N being a natural number; and encode, using the error correction code encoder, the N pieces of first user data respectively to generate N first parities; and write the N pieces of first user data and the N first parities into a first memory area among the plurality of memory areas, in the second method, the controller circuit is configured to: acquire M pieces of second user data, M being a natural number larger than N, a size of each of the second user data being smaller than that of each of the first user data; encode, using the error correction code encoder, the M pieces of second user data respectively to generate M second parities, a size of each of the M second parities being the same as that of each of the N first parities; write the M pieces of second user data and the M second parities into a second memory area among the plurality of memory areas, wherein a number of correctable bits in each of the M pieces of second user data using the second parity is larger than a number of correctable bits in each of the N pieces of first user data using the first parity, the controller circuit further includes a write counter configured to count a number of times of writing of data on each of the plurality of memory areas, in a case where the number of times of writing of data on a memory area among the plurality of memory areas is smaller than or equal to a first threshold, the controller circuit uses the first method to write data into the memory area, and in a case where the number of times of writing of data on the memory area is larger than the first threshold, the controller circuit uses the second method to write data into the memory area.
Claim 6:
6. The memory system according to claim 1, wherein the controller is further configured to write data and parity in the second mode into each of the plurality of memory areas in a case where a total size of parities to be stored is less than a second threshold.
Claim 6:
 6. The memory system according to claim 1, wherein, in a case where a total size of parities to be stored in the nonvolatile memory is less than a first threshold, the controller circuit uses the second method.
Claim 7:
The memory system according to claim 6, wherein the second threshold is determined so that a write performance of the memory system satisfies a predetermined performance

Claim 7:
The memory system according to claim 6, wherein, the controller circuit is configured to determine the first threshold so that a write performance of the memory system satisfies a predetermined performance.


From the table above, claims 1, 6, and 7 of the reference application contains every limitation of claims 1, 6, and 7 of the instance application except “a sum of a size of the first and second data and a size of the first and second parity being the first size.” Therefore, at the time of invention, it would have been obvious to a person having ordinary skill in the art, having the teachings of the instant application and the reference application to include a sum of a size of the first and second data and a size of the first and second parity being the first size for the purpose of minimize bit error rate. Thus, claims 1, 6, and 7 of the present application is not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function.

Allowable Subject Matter
11.	Claims 1-20 would be allowable if the applicant files a Terminal Disclaimer and/or the claims amended in such a way to overcome the Obvious-type double patenting rejection.
Below is Examiner’s reason for indication of allowable subject matter:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitation.
particularly the prior art (U.S. PN: 2012/0166906 by Nagadomi) teaches “A memory system comprising: a nonvolatile memory that includes a plurality of memory areas including a first memory area and a second memory area, a size of each of the plurality of memory areas being a first size; wherein an error correction capability for the second data using the second parity is higher than an error correction capability for the first data using the first parity.”
 And second prior art (U.S. PN: 2008/0250220 by Ito) teaches “a controller configured to write data and parity into the nonvolatile memory in either a first mode or a second mode into each of the plurality of memory areas, the parity being for correcting an error in the data.”
However, the prior arts do not teach “in a case where a level of wear of the first memory area is lower than a first threshold, write first data and first parity into the first memory area in the first mode, a sum of a size of the first data and a size of the first parity being the first size; and in a case where a level of wear of the second memory area is higher than the first threshold, write second data and second parity into the second memory area in the second mode, a size of the second data being smaller than the size of the first data, a size of the second parity being larger than the size of the first parity, a sum of the size of the second data and the size of the second parity being the first size” as recited in the independent claim 1. Consequently, claim 1 is allowed over the prior arts. 
Independent claim 11 includes similar limitations of independent claim 1, there for is allowed for similar reasons of claim 1 above.
Dependent claims 2-10 and 12-20 are depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN M ALSHACK/Examiner, Art Unit 2112                                                                                                                                                                                                        
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112